Ex SOIL BIOGENICS LIMITED NEWS RELEASE 02-2008 Trading Symbols: CUSIP No.: GO630P105 Pink Sheets: SOBGF NEWS RELEASE SOIL BIOGENICS LIMITED, A BIOTECHNOLOGY COMPANY FOCUSING ON DEVELOPMENT AND PRODUCTION OF ECOLOGICAL COMPOSTS AND SOILS, IS PLEASED TO ANNOUNCE PRELIMINARY RESULTS FOR THE FIRST 10 MONTHS OF 2008 MOSCOW, RUSSIAN FEDERATION – November 11, 2008 - Soil Biogenics Limited (the "Company," "Soil Biogenics") (Pink Sheets SOBGF - News), a biotechnology company focusing on development and production of ecological composts and soils, is pleased to announce preliminary results for the first 10 months of 2008. “PIKSA INTER LTD,” a wholly owned subsidiary of SOIL BIOGENICS LTD, is pleased to announce that it has finished deliveries under the 2008 season program. Revenue for the 2008 business year has reached 6.9 million USD, which is 53% higher than the previous year. This was achieved without any substantial increase in production volumes, since 2008 has been a particularly difficult year with respect to weather conditions. The 2008 season recorded the heaviest rainfall for 150 years, i.e. since weather has been statistically recorded. As the production of PIKSA fertile soils is done in the open air, the plants were out of work for 60% of the production time. Without the exceptionally difficult weather conditions, the production could have been double the present figure.
